Title: From George Washington to Major General Alexander McDougall, 19 November 1778
From: Washington, George
To: McDougall, Alexander


  
    Sir,
    Head Quarters [Fredericksburg, N.Y.] Novr 19th 1778
  
If you should not have reached Danbury or very near it with the division before this gets to hand, you will be pleased to halt the two Connecticut Brigades where this shall find you ’till further orders. General Nixon will still proceed to Danbury, as was at first intended. In this case you will inform me where the two Brigades halt. But if you should be very near Danbury with the division you will continue your march to that place—I am Sir Yr Most Obedt servt.
